Exhibit 10.6

REGISTRATION AGREEMENT

THIS REGISTRATION AGREEMENT (this “Agreement”) is made as of April 28, 2008 by
and among Security Bank Corporation, a Georgia corporation (“SBKC”), and the
investors listed on Schedule A hereto (the “Schedule of Investors”), who are
each referred to herein as an “Investor” and collectively, as the “Investors.”
Unless otherwise provided in this Agreement, capitalized terms used herein shall
have the meanings set forth in Section 8 hereof and any capitalized terms not
otherwise defined herein shall have the meanings set forth in that certain
Subordinated Note and Securities Purchase Agreement dated as of the date hereof
among SBKC, Security Interim Holding Corporation, a wholly owned subsidiary of
SBKC, and the Investors (the “Purchase Agreement”).

The parties hereto agree as follows:

1. Eligibility for Registration. SBKC shall use its reasonable best efforts to
remain current in its financial reporting obligations under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), so that SBKC is eligible to
register for resale on a registration statement on Securities and Exchange
Commission (“SEC”) Form S-3 (“Form S-3”) under the Securities Act of 1933 (the
“Securities Act”), the Registrable Securities, provided that, for the purposes
of this Agreement, SBKC may use SEC Form S-1, or any successor form of
registration, if SBKC is not eligible to use Form S-3.

2. Registration of Securities. SBKC shall prepare, and, as soon as practicable,
within 60 days of SBKC shareholder approval of the exchange of SARs for
Non-Voting Warrant Shares (but in no event later than 270 days from the date
hereof), file with the SEC a registration statement on Form S-3 covering the
resale of all of the Registrable Securities, including a sufficient number of
shares of Common Stock of SBKC that may be issued upon the conversion of
Non-Voting Warrant Shares into shares of Common Stock (the “S-3 Registration
Statement”). SBKC shall use its reasonable best efforts to cause the S-3
Registration Statement to be declared effective under the Securities Act as
promptly as is reasonably practicable, and to keep such S-3 Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the date as of which the Investors may sell all of the Registrable
Securities covered by such S-3 Registration Statement pursuant to Rule 144
promulgated under the Securities Act or (ii) the date on which the Investors
shall have sold all of the Registable Securities covered by such S-3
Registration Statement.

3. Request for Registrations.

(a) Requests for Registrations. If, at any time on or after the first
anniversary of the date hereof and prior to the 10th anniversary of the Closing,
SBKC shall receive from an Investor (an “Initiating Investor”) a written request
that SBKC effect any registration with respect to all or at least 25% of the
outstanding securities of any type of the Registrable Securities (a “Request for
Registration”), SBKC will: (i) promptly give written notice of the proposed
registration, qualification or compliance to all other Investors; and (ii) as
soon as practicable, use its reasonable best efforts to effect such registration
(including, without limitation, the execution of an undertaking to file
post-effective amendments, supplements and free-writing prospectuses,
appropriate qualification under applicable blue sky or other state

 

1



--------------------------------------------------------------------------------

securities laws and appropriate compliance with applicable regulations issued
under the Securities Act) as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any Investor or Investors joining in such
request as are specified in a written request received by SBKC within 10
business days after written notice from SBKC is given under Section 3(a)(i)
above; provided, that if the S-3 Registration Statement is then effective and
usable to effect the sale and distribution of the Registrable Securities
described in such Request for Registration, this Section 3(a) shall not require
SBKC to file an additional registration statement, but shall require SBKC to
take such further actions described in this Section 3(a) to permit or facilitate
the same and distribution specified in such request. Notwithstanding anything to
the contrary contained herein, if the Initiating Investors provide notice to
SBKC of their intention to distribute Registrable Securities by means of an
underwriting, then SBKC shall effect such registration (including, without
limitation, the execution of an undertaking to file post-effective amendments,
supplements and free-writing prospectuses, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of such
Registrable Securities in such an underwritten offering.

(b) Underwriting. If the Initiating Investors intend to distribute the
Registrable Securities covered by their Request for Registration by means of an
underwriting, they shall so advise SBKC as a part of their Request for
Registration made pursuant to Section 3(a). If other Investors request inclusion
in any such registration, the Initiating Investors shall offer to include the
Securities of such other Investors in the underwriting and may condition such
offer on their acceptance of the further applicable provisions of this
Section 3. The Initiating Investors whose shares are to be included in such
registration and SBKC shall (together with all other Investors proposing to
distribute their Securities through such underwriting, the “Participating
Investors”) enter into underwriting and related agreements in customary form
with the representative of the underwriter or underwriters selected for such
underwriting by SBKC and who are reasonably acceptable to the Participating
Investors. Such underwriting agreement will contain such customary
representations and warranties by SBKC and such other terms and provisions as
are customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnities and contribution,
opinions of counsel and accountants’ consents and comfort letters, and the
representations and warranties by, and the other agreements on the part of SBKC
to and for the benefit of such underwriters shall also be made to and for the
benefit of the Participating Investors. SBKC shall cooperate fully with the
Participating Investors and the underwriters in connection with any underwritten
offering. Notwithstanding any other provision of this Section 3(b), if the
representative of the underwriters advises the Participating Investors in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the Securities of SBKC held by Participating Investors other
than the Initiating Investors shall be excluded from such registration to the
extent so required by such limitation. If, after the exclusion of such shares,
further reductions are still required, the number of shares included in the
registration by each Participating Investor shall be reduced on a pro rata basis
(based on the number of shares held by each such Participating Investor), by
such minimum number of shares as is necessary to comply with such request;
provided, that there shall be no reduction in the number of shares included in
the registration by any Initiating Investors until all shares of the

 

2



--------------------------------------------------------------------------------

other Participating Investors, other than the Initiating Investors, have been
excluded from such registration. No Registrable Securities or any other
Securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration. If any Investor,
other than the Initiating Investors, who has requested inclusion in such
registration as provided above, disapproves of the terms of the underwriting,
such person may elect to withdraw therefrom by written notice to SBKC the
underwriter and the Initiating Investors. The Securities so withdrawn shall also
be withdrawn from registration. If the underwriter has not limited the number of
Registrable Securities or other Securities to be underwritten, SBKC and its
officers and directors may include its or their Securities for its or their own
account in such registration if the representative of the underwriters so agrees
and if the number of Registrable Securities and other Securities which would
otherwise have been included in such registration and underwriting will not
thereby be limited.

(c) Notwithstanding the foregoing, (i) SBKC shall not be obligated to file more
than three registration statements at its own expense with the SEC, (ii) SBKC
shall not be obligated to file more than one registration statement with the SEC
or undertake more than one underwriting in any 12-month period, (iii) if SBKC
shall furnish to the Participating Investors a certificate signed by the Chief
Executive Officer or Chief Financial Officer of SBKC stating that in the good
faith judgment of an independent majority of its Board of Directors filing such
registration statement would be materially adverse to SBKC and its
securityholders and it is therefore essential to defer the filing of such
registration statement, SBKC shall have the right to defer taking action with
respect to such filing or underwriting for a period of not more than 90 days
after the receipt of the request of the Initiating Investors and (iv) if, upon
receipt of a registration request pursuant to this Section 3, SBKC is advised in
writing (with a copy to each Initiating Investor) by a recognized national
independent investment banking firm selected by SBKC that, in such firm’s
opinion, a registration or underwriting at the time and on the terms requested
would adversely affect any public offering of SBKC securities by SBKC (other
than in connection with benefit and similar plans) or by or on behalf of any
shareholder of SBKC exercising a demand registration right (collectively, a
“Company Offering”) with respect to which SBKC has commenced preparations for a
registration prior to the receipt of a registration or underwriting request
pursuant to Section 2(a), SBKC shall not be required to effect a registration
pursuant to this Section 2 until the earlier of (x) 30 days after the completion
of such Company Offering, (y) promptly after any abandonment of such Company
Offering or (z) 60 days after the date of receipt of a registration request
pursuant to this Section 2; provided, however, that the periods during which
SBKC shall not be required to effect a registration pursuant to this Section 2
together with any periods of suspension under Section 2 hereof may not exceed 90
days in the aggregate during any period of 12 consecutive months; provided,
however, that nothing in this Section 3 shall restrict or otherwise limit the
Investors’ rights provided for in Section 4 hereof.

4. Piggyback Registration Rights.

(a) If SBKC shall determine to register any of its securities, for its own
account or the account of any of its shareholders, other than a registration on
Form S-4 or Form S-8 or any successor or similar forms thereto, SBKC will:
(i) give to each Investor written notice thereof as soon as practicable prior to
filing the registration statement; and (ii) include in such registration and in
any underwriting involved therein, all the Registrable Securities

 

3



--------------------------------------------------------------------------------

specified in a written request or requests, made within 15 days after receipt of
such written notice from SBKC, by any Investor or Investors, except as set forth
in paragraph (b) below, provided that if, at any time after giving such notice,
SBKC shall determine for any reason or for no reason not to register or to delay
registration of the Securities of SBKC that were to be included in the
registration statement, SBKC may, at its election, give written notice of such
determination to each Investor desiring to include Registrable Securities in
such registration statement, and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any of such
Investors’ Registrable Securities in connection with such registration (but not
from its obligations to pay expenses incurred in connection therewith), and
(ii) in the case of a delay in registering, shall be permitted to delay
registering all Investors’ Registrable Securities for the same period as the
delay in registering such other Securities. Notwithstanding the foregoing, if
the S-3 Registration Statement is then effective and usable by Investors, SBKC
shall not be required to include any Registrable Securities in a registration
pursuant to this Section 4(a) unless such registration contemplates an
underwritten offering.

(b) In the case where SBKC is registering Securities for the purpose of an
underwritten offering, SBKC shall offer to include the Securities of the
Investors in the underwriting and may condition such offer on their acceptance
of the further applicable provisions of this Section 4(b). The Investors whose
shares are to be included in such underwriting (the “Included Investors”) and
SBKC shall enter into underwriting and related agreements in customary form with
the representative of the underwriter or underwriters selected for such
underwriting by SBKC. Such underwriting agreement will contain such customary
representations and warranties by SBKC and such other terms and provisions as
are customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnities and contribution,
opinions of counsel and accountants’ consents and comfort letters, and the
representations and warranties by, and the other agreements on the part of SBKC
to and for the benefit of such underwriters shall also be made to and for the
benefit of the Included Investors. if the managing underwriter of the offering
advises SBKC and each Included Investor in writing that, in its opinion, the
number of Securities requested to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the success of such offering, SBKC will include in such registration
to the extent of the number which SBKC is so advised can be sold in such
offering Securities determined as follows:

First, the Securities proposed by the Company to be sold for its own account;
and

Second, allocated among the Included Investors pro rata based on the number of
Registrable Securities to be included in such registration by such Included
Investors.

5. Registration Procedures. Whenever required under this Agreement to effect the
registration of any Registrable Securities, SBKC shall effect the registration
and the sale of such Registrable Securities in accordance with the intended
method of disposition thereof, and pursuant thereto, SBKC shall as soon as
reasonably practicable:

(a) notify in writing the Investors of the effectiveness of each registration
statement filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as

 

4



--------------------------------------------------------------------------------

may be necessary to keep such registration statement effective until all
Registrable Securities registered thereunder have been sold and to keep
available for delivery upon the resale of Registrable Securities, a prospectus
that meets the requirements of Section 10 of the Securities Act and such “free
writing prospectuses” as may be required by the rules of the SEC or underwriters
at all times thereafter as may be required by the Securities Act, and to comply
with the provisions of the Securities Act with respect to the disposition of all
Securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(b) furnish to each Investor selling Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), and such other documents as such Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor;

(c) register, qualify, or exempt such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any Investor reasonably
requests and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Investor of Registrable Securities to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Investor of Registrable Securities (provided that SBKC shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 5(c),
(ii) subject itself to taxation in any such jurisdiction, or (iii) consent to
general service of process in any such jurisdiction);

(d) promptly notify in writing each Investor selling such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such registration statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
whereupon no Investor shall use such prospectus, and, at the request of the
selling Investors, SBKC shall promptly prepare and furnish to each such Investor
a reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made;

(e) cause all shares of SBKC Common Stock that are Registrable Securities to be
listed on the Nasdaq Global Select Market or such securities exchange or market
on which shares of SBKC Common Stock are then listed or traded; and

(f) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement.

6. Registration Expenses.

(a) Subject to Section 6(b) below, all expenses incident to SBKC’s performance
of or compliance with this Agreement, including all registration and filing
fees,

 

5



--------------------------------------------------------------------------------

fees and expenses of compliance with securities or blue sky laws, printing
expenses, reasonable travel expenses, filing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for SBKC and fees and disbursements of all independent certified public
accountants, underwriters including, if necessary, a “qualified independent
underwriter” within the meaning of the rules of the Financial Industry
Regulatory Authority (in each case, excluding discounts and commissions which
shall be paid by the Investors), and other persons retained by SBKC (all such
expenses being herein called “Registration Expenses”), as applicable, shall be
borne by SBKC, subject to the limitations set forth in Section 3(c)(i) hereof.
In all cases, SBKC shall pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance, and the expenses and fees for listing the Securities to be
registered on the Nasdaq Global Select Market or any other securities exchange,
as provided by Section 5(e) above.

(b) In connection with each Request for Registration, SBKC shall reimburse the
holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of no more than one counsel chosen by the
holders of a majority of the Registrable Securities included in such
registration.

(c) To the extent Registration Expenses are not required to be paid by SBKC,
each holder of Registrable Securities hereunder shall pay those Registration
Expenses allocable to the registration of such holder’s Registrable Securities
so included, and any Registration Expenses not so allocable, including such
holder’s pro rata share of any underwriting discounts or commissions, shall be
borne by all sellers of Registrable Securities in proportion to the aggregate
selling price of the Securities to be so registered.

7. Indemnification.

(a) SBKC agrees to indemnify and hold harmless, to the fullest extent permitted
by law, each Investor holding Registrable Securities, its officers, directors,
agents, and employees, and each person who controls such Investor causing the
registration of the Registrable Securities pursuant to this Agreement (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the 1934 Act
against all losses, claims, demands, damages, and liabilities, and expenses (or
actions, investigations or proceedings, whether commenced or threatened, in
respect thereof), whether joint and several or several, together with reasonable
costs and expenses (including reasonable attorneys’ fees) to which any such
indemnified party may become subject under the Securities Act or otherwise
(collectively, “Losses”) caused by, resulting from, arising out of, based upon
or relating to any untrue or alleged untrue statement of material fact contained
in (i) (A) any registration statement, prospectus or preliminary prospectus, or
any amendment thereof or supplement thereto or (B) any application or other
document or written communication (in this Section 6, collectively called an
“application”) executed by or on behalf of SBKC or any other document prepared
by or with the assistance of SBKC or based upon written information furnished by
or on behalf of SBKC that is filed in any jurisdiction in order to qualify any
Securities covered by such registration under the “blue sky” or securities laws
thereof or (ii) any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, and SBKC will reimburse
such holder and each such

 

6



--------------------------------------------------------------------------------

director, officer, and controlling person for any reasonable legal or any other
reasonable out of pocket expenses incurred by them in connection with
investigating, defending or settling any such Losses; provided that SBKC shall
not be liable in any such case to the extent that any such Losses result from,
arise out of, are based upon, or relate to (1) any untrue statement or alleged
untrue statement, or omission or alleged omission, made in such registration
statement, any such prospectus, or preliminary prospectus or any amendment or
supplement thereto, or in any application, or any other document prepared by or
with the assistance of SBKC in reliance upon, and in conformity with, written
information prepared and furnished in writing to SBKC or the underwriters by
such Investor expressly for use therein or (2) by such Investor’s failure to
deliver a copy of the registration statement, preliminary prospectus, or
prospectus or any amendments or supplements thereto, as required by applicable
law to be delivered after SBKC has furnished such Investor with a sufficient
number of copies of the same. In connection with an underwritten offering, SBKC
shall indemnify such underwriters, their officers, employees and directors, and
each person who controls such underwriters (within the meaning of the Securities
Act or the 1934 Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.

(b) In connection with any registration statement in which an Investor holding
Registrable Securities is participating, each such participating Investor,
severally and not jointly, will furnish to SBKC in writing such information as
SBKC reasonably requests for use in connection with any such registration
statement or prospectus and, to the fullest extent permitted by law, shall
indemnify and hold harmless SBKC and its respective officers, directors, agents,
and employees, and each other person who controls SBKC (within the meaning of
the Section 15 of the Securities Act or Section 20(a) of the 1934 Act) against
any Losses caused by, resulting from, arising out of, based upon, or relating to
(i) any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus, or any amendment
thereof or supplement thereto or in any application, or (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein in light of the circumstances under which they
were made not misleading, but only to the extent that such untrue statement or
omission is made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application in reliance upon and in conformity with written information prepared
and furnished to SBKC by such Investor expressly for use therein, and such
Investor will reimburse SBKC and each such other indemnified party for any
reasonable legal or any other reasonable expenses incurred by them in connection
with investigating, defending or settling any such Losses; provided that the
obligation to indemnify will be individual, not joint and several, for each
holder and shall be limited to the net amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.

(c) Any person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably

 

7



--------------------------------------------------------------------------------

satisfactory to the indemnified party. If such defense is assumed, then the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld); provided, such settlement irrevocably and
unconditionally releases the indemnifying party from all claims and Losses
related to, resulting from or giving rise to such claims or Losses covered by
such settlement. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.

(d) The indemnification provided for under this Agreement shall be in addition
to any other rights to indemnification or contribution which any indemnified
party may have pursuant to law or contract, and will remain in full force and
effect regardless of any investigation made or omitted by or on behalf of the
indemnified party or any officer, director, or controlling person of such
indemnified party and shall survive the transfer of Securities.

(e) If the indemnification provided for in this Section is unavailable to or is
insufficient to hold harmless an indemnified party under the provisions above in
respect to any Losses referred to therein (other than by reasons of the
exception above), or is insufficient to indemnify a party indemnified hereunder,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party on the other hand or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, then in such
proportion as is appropriate to reflect not only the relative fault referred to
in clause (i) above but also the relative benefit of the indemnifying party on
the one hand and of the indemnified party on the other in connection with the
registration statement on the other in connection with the statement or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. The relative benefits received by SBKC on the one hand and the
Investors selling Registrable Securities in the registration statement on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) to SBKC bear to the total net
proceeds from the offering (before deducting expenses) to the sellers of
Registrable Securities and any other sellers participating in the registration
statement. The relative fault of SBKC on the one hand and of the Investors
selling Registrable Securities in the registration statement on the other shall
be determined by reference to, among other things, whether the untrue or alleged
omission to state a material fact relates to information supplied by SBKC or by
the Investors selling Registrable Securities in the registration statement and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

(f) SBKC and the Investors selling Registrable Securities agree that it would
not be just and equitable if contribution pursuant to this Section were
determined by pro rata allocation (even if such indemnified parties were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 7(e).
The amount paid or payable by an indemnified party as a result of the Losses
referred to in this Section 7 shall be deemed to include, subject to the
limitations set

 

8



--------------------------------------------------------------------------------

forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating, defending or settling any such action or
claim. Notwithstanding the provisions of Section 7(e), no Investor selling
Registrable Securities shall be required to contribute pursuant to Section 7(e)
any amount in excess of the net proceeds received by such Investor from the sale
of Registrable Securities covered by the registration statement filed pursuant
hereto. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

8. Participation in Underwritten Registrations.

(a) No Investor may participate in any underwritten registration hereunder
unless such Investor (i) agrees to sell such Investor’s Securities on the basis
provided in any underwriting arrangements containing customary terms and
conditions and reasonably acceptable to SBKC (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriter(s)) and to the Investors (with respect to their duties and
obligations), provided that no Investor will be required to sell more than the
number of Registrable Securities that such Investor has requested SBKC to
include in any registration, and (ii) completes and executes all questionnaires,
powers of attorney, custody agreements, indemnities, underwriting and lock-up
agreements, and makes any required representations and warranties and covenants
under the underwriting agreement and other documents customarily required under
the terms of such underwriting arrangements; provided that no Investor included
in any underwritten registration shall be required to make any representations
or warranties to SBKC or the underwriters (other than representations and
warranties regarding such Investor and such Investor’s intended method of
distribution) or to undertake any indemnification obligations to SBKC or the
underwriters with respect thereto, except as otherwise provided herein.

(b) Each Investor that is participating in any registration hereunder agrees
that, upon receipt of any notice from SBKC of the happening of any event of the
kind described in Section 5(d), such Investor will immediately discontinue the
disposition of its Registrable Securities pursuant to the registration statement
until such person’s receipt of the copies of a supplemented or amended
prospectus as contemplated by Section 5(d).

(c) It shall be a condition precedent to the obligations of SBKC to take any
action pursuant to this Agreement with respect to the Registrable Securities
held by any Investor that such Investor shall promptly furnish to SBKC such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be required to effect
the registration of such Investor’s Registrable Securities. Notwithstanding
anything set forth in this Agreement, SBKC shall have no obligation to include
Registrable Securities for any Investor that does not provide the information in
the preceding sentence.

9. Definitions.

(a) “Registrable Securities” means (i) any Common Stock of SBKC issued or
issuable to the Investors in respect of their holdings of SBKC Warrants, Warrant

 

9



--------------------------------------------------------------------------------

Shares, Non-Voting Warrants or Non-Voting Warrant Shares and (ii) common equity
securities of SBKC issued or issuable with respect to the Securities referred to
in clause (i) above by way of dividend, distribution, split or combination of
Securities, or any recapitalization, reclassification, merger, consolidation or
other reorganization. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when they (i) have been
sold, transferred, and/or distributed to a third party pursuant to an offering
registered under the Securities Act or sold to the public through a broker,
dealer, or market maker in compliance with Rule 144 under the Securities Act (or
any similar rule or exemption then in force), (ii) have been effectively
registered under a registration statement including, without limitation, a
registration statement on Form S-3 or Form S-4 (or any successor or similar
form), or (iii) have been purchased or redeemed by SBKC. For purposes of this
Agreement, an Investor shall be deemed to be a holder of Registrable Securities
whenever such Investor has the right to acquire such Registrable Securities
(upon conversion, exchange or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or limitations upon
the exercise of such right), whether or not such acquisition has actually been
effected.

(b) “Security” or “Securities” shall have the meaning set forth in Section 2(1)
of the Securities Act.

10. Miscellaneous.

(a) No Inconsistent Agreements. SBKC is not a party to and will not hereafter
enter into, any agreement with respect to its Securities that is inconsistent
with or violates or limits the rights granted to the holders of Registrable
Securities in this Agreement.

(b) Adjustments Affecting Registrable Securities. SBKC shall not take any
action, or permit any change to occur, with respect to its Securities which
would adversely affect the ability of the holders of Registrable Securities to
include such Registrable Securities in a registration undertaken pursuant to
this Agreement or which would adversely affect the marketability of such
Registrable Securities in any such registration (including effecting a stock
split or a combination of stock).

(c) Exercisability and Termination. Except as provided otherwise herein, the
holder of Registrable Securities shall be entitled to immediately exercise any
rights provided herein and this Agreement will terminate on the first to occur
of (i) the 10th anniversary of the Closing or (ii) such time as all Registrable
Securities have been registered or are otherwise tradable without restriction or
limitation (including, without limitation, notice or volume limitations)
pursuant to Rule 144 under the Securities Act.

(d) Private Sales. Upon the request of an Investor, SBKC agrees to take, or
cause to be taken, all reasonable actions necessary to assist and facilitate,
and shall cooperate fully with, the Investor in connection with a sale, transfer
or other disposition of Non-Voting Warrant Shares by the Investor to one or more
third parties in a private transaction.

(e) Remedies. Any party to this Agreement having rights under any provision of
this Agreement shall be entitled to exercise all rights and remedies available
under this Agreement or at law or in equity, including, without limitation, the
right to recover damages

 

10



--------------------------------------------------------------------------------

caused by reason of any breach of any provision of this Agreement. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach or threatened breach of this Agreement and that without posting
any bond or other security the parties have the right to specific performance
and to obtain injunctive relief in order to enforce or prevent violation of the
provisions of this Agreement. Nothing contained in this Agreement shall be
construed to confer upon any person not a signatory hereto any rights or
benefits.

(f) Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment, or waiver of any provision of this Agreement shall be
effective against SBKC or the holders of Registrable Securities unless such
modification, amendment, or waiver is approved in writing by SBKC and holders of
a majority of the Registrable Securities then in existence. No failure by any
party to insist upon the strict performance of any covenant, duty, agreement, or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement, or condition.

(g) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities. Notwithstanding the foregoing, in
order to obtain the benefit of this Agreement, any subsequent holder of
Registrable Securities must execute a counterpart to this Agreement, thereby
agreeing to be bound by the terms hereof. Nothing contained in this Section 10,
however, shall be deemed to extend this Agreement beyond the period specified in
Section 10(c).

(h) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (including by means of telecopied signature pages), any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.
Additional Investors may be added by executing a counterpart hereof (including
by means of telecopied signature pages) and they shall be deemed Investors as of
the date hereof. A signature sent by facsimile shall have the same force and
effect as an executed original.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a substantive part of this
Agreement. Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms, and the
singular form of nouns, pronouns, and verbs shall include the plural and visa
versa. The use of the word “including” in this Agreement shall be, in each case,
by way of example and without limitation. The use of the

 

11



--------------------------------------------------------------------------------

words “or,” “either,” and “any” shall not be exclusive. Reference to any
agreement, document, or instrument means such agreement, document, or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof.

(k) Stock Legend. In addition to any other legend that may appear on the stock
certificates evidencing the Registrable Securities, for so long as any
Registrable Securities remain, each stock certificate evidencing such
Registrable Shares shall contain a legend to the following effect: “THE SHARES
EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ENTITLED TO THE OBLIGATIONS AND
BENEFITS OF A CERTAIN REGISTRATION AGREEMENT, DATED AS OF APRIL 28, 2008.”

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the other Operative Documents, are intended by the parties hereto as a final
expression of their agreement, and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. This Agreement is the
Registration Agreement referred to in the Purchase Agreement.

(m) Governing Law. The laws of the State of New York shall govern all issues and
questions concerning the relative rights of SBKC and the Investors. All other
issues and questions concerning the construction, validity, interpretation, and
enforcement of this Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction, other
than Sections 5-1401 and 5-1402 of the General Obligations Llaw of the State of
New York) that would cause the application of the laws of any jurisdiction other
than the State of New York. Any action or proceeding with respect to this
Agreement shall be brought exclusively in any state or federal court in New York
City, New York. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by Law, (a) any objection that it may now or hereafter have to
laying venue of any suit, action or proceeding brought in a state or federal
court in New York City, New York, (b) any claim that any suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and
(c) any defense that it may now or hereafter have based on lack of personal
jurisdiction in such forum. The parties waive any right to a jury trial.

(n) Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), sent to the recipient by facsimile, or mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands, and other communications shall be sent to each Investor and to
SBKC at the respective addresses indicated on Schedule A hereto or to such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the other parties.

(o) No Drafting Presumptions. The parties hereto have participated jointly in
the negotiation and drafting to this Agreement. In the event an ambiguity or
question

 

12



--------------------------------------------------------------------------------

of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

[Remainder of page blank; signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Agreement as of
the date first written above.

 

Security Bank Corporation By:  

/s/ H. Averett Walker

Name:   H. Averett Walker Its:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Investor Counterpart Signature Page to

Registration Agreement

 

FINANCIAL STOCKS CAPITAL PARTNERS IV, L.P. By:   Finstocks Capital Management
IV, LLC Its:   Sole General Partner By:  

/s/ John M. Stein

Name:   John M. Stein Title:   President Address:  

507 Carew Tower

441 Vine Street

Cincinnati, Ohio 45202

Fax No. (513) 241-1026



--------------------------------------------------------------------------------

Investor Counterpart Signature Page to

Registration Agreement

 

FINANCIAL STOCKS CAPITAL PARTNERS V, L.P. By:   Finstocks Capital Management V,
LLC Its:   Sole General Partner By:  

/s/ John M. Stein

Name:   John M. Stein Title:   President Address:  

507 Carew Tower

441 Vine Street

Cincinnati, Ohio 45202

Fax No. (513) 241-1026

 



--------------------------------------------------------------------------------

Investor

  

Address

Financial Stocks Capital Partners IV L.P.   

507 Carew Tower

441 Vine Street

Cincinnati, Ohio 45202

Fax No. (513) 241-1026

Financial Stocks Capital Partners V L.P.   

507 Carew Tower

441 Vine Street

Cincinnati, Ohio 45202

Fax No. (513) 241-1026